- Prepared by EDGARX.com Consent of Independent Registered Public Accounting Firm Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Plan South Jordan, Utah We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (File No. 333-198655) of Rio Tinto plc of our report dated June 17, 2016, relating to the financial statements and supplemental schedules of the Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Plan which appear in this Form 11-K for the year ended December 31, 2015. /s/ Anton Collins
